DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 7, 13, and 19 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as obvious over Strait (US 2008/0020662) in view of Squires et al. (US 2008/0032114).
	Regarding claims 1 and 13, Strait discloses a roofing underlayment consisting of a woven scrim (6) having a first surface defined by a length and a width and a second opposing surface separated from the first surface by a thickness, a non-woven top layer (8) bonded to the scrim and continuous coating (4) attached to the second surface of the scrim (Fig. 1, 0022). The coating (4) is a functional coating given it impregnates the weave of the scrim and bonds the top layer and scrim together (0022-0023).
	Strait does not disclose the nonwoven sheet attached to the first surface with a pattern of ultrasonic welds.
	Squires discloses a roof membrane (0001) comprising a multilayer structure in which the layers are held together by ultrasonic welding to a desired welding pattern (0108 and 0111).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have fond it obvious for the underlayment to include a pattern of ultrasonic welds, as taught by Squires, increasing the dimensional stability of the product (0115) as well as allowing bonding as near as possible towards the edge so that no cold bridges form over the planar surface of the product (0112).
	Regarding claims 2 and 14, the coating (4) is directly attached to the second surface of the scrim (Fig. 1).
	Regarding claims 3 and 15, the scrim includes polypropylene fibers (0022) and may include additives that are UV resistant (0027).
	Regarding claims 4 and 16, Strait teaches the scrim including woven fibers or tapes as can be seen from Fig. 1, it is arranged in a warp and weft pattern.
	Regarding claims 6 and 18, the nonwoven is a polypropylene (0022) and may include additives that are UV resistant or add color (0027).
	Regarding claims 8 and 20, the coating is polypropylene (0022) and may include additive that are UV resistant (0027). 

	Regarding claim 12, Strait teaches the roof underlayment comprising a slip resistant surface (0006). Strait does not expressly teach the surface also being anti-skid however a surface that is anti-slip implies that the surface would also be anti-skid. Strait further does not expressly teach both surfaces being anti-slip/anti-skid however teaches that the slip resistant surface is provided to reduce the chances of the people installing the roof or working on the roof prior to installment of the overlayment do not slip and suffer an injury (0005). In order to achieve the slip-resistant property as described by Strait, it would have been obvious to a person of ordinary skill both surfaces would require slip-resistance.

Claims 5, 7, 9-11, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Squires as applied to claims 1 or 13 above, and further in view of Di Pede (US 2008/0152867).
	Regarding claims 5, 7, 9-11, 17, 19, and 21-23, modified Strait discloses the limitations of claims 1 or 13 as discussed above. Strait does not disclose a basis weight of the individual layers or total basis weight of the underlayment.
	Di Pede, in the analogous field of roofing underlayments (0001) teaches it is known in the field that there exists an optimum balance between basis weight and cost (0023) and that a higher basis weight is generally more reinforcing but higher in cost (0038). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the basis weight of the individual layers and underlayment of modified Strait, given the basis weight is a result effective variable (as taught by Di Pede), and it has been held that the discovery of the optimum value of a result effective variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). A person of ordinary skill would have arrived at Applicant’s claimed basis weights via optimization, since it uses the same materials for the same purpose, and to alleviate the same disadvantages over the same art-accepted alternatives.

Response to Arguments
Applicant’s amendment filed 06/08/2022 have been entered. Accordingly, the 35 U.S.C. 112(b) rejections of claims 7 and 19 are withdrawn.

Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781